Citation Nr: 0702844	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right patella.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a urinary tract 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disorder.

6.  Entitlement to service connection for a lower back 
condition due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for joint pain due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for a urinary tract 
disorder as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

9.  Entitlement to service connection for a sleep disorder as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
March 1992, to include service in the Southwest Asia theater 
of operation from August 1990 to June 1991.

By an August 1996 decision, the RO denied service connection 
for a lower back condition, joint pain, a urinary tract 
disorder, and a sleep disorder.  The RO notified the veteran 
of the denial of the claims later that same month, but he did 
not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC which increased the veteran's rating 
for residuals of a fractured right patella from 0 percent to 
10 percent, effective August 31, 2001, and declined to reopen 
the veteran's claims for service connection for a lower back 
condition, joint pain, a urinary tract disorder, and a sleep 
disorder, all to include as due to undiagnosed illness, as 
new and material evidence had not been submitted.  

The Board notes that the August 1996 RO final decision did 
not adjudicate the claims for service connection to include 
as due to undiagnosed illness.  This legal theory of 
entitlement was first adjudicated in the January 2003 rating 
decision.  As such, the Board finds that the veteran's claims 
for service connection for a lower back condition, joint 
pain, a urinary tract disorder, and a sleep disorder, each as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, must be 
considered separately and the merits of each of these claims 
will have to be reviewed on a de novo basis.  As such, the 
Board has recharacterized the issues on appeal as reflected 
on the title page.

The Board's decision denying the petitions to reopen the 
claims for service connection for a low back condition, joint 
pain, a urinary tract disorder and a sleep disorder, on a 
direct basis, and the claim of service connection for a back 
disability due to an undiagnosed illness is set forth below.  
The claims for an increased rating for residuals of a 
fractured right patella and for service connection for joint 
pain, a urinary tract disorder, and a sleep disorder, each as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In August 1996, the RO denied service connection for a 
lower back condition, joint pain, a urinary tract disorder, 
and a sleep disorder; although the RO notified the veteran of 
the denials by letter the same month, he did not initiate an 
appeal.

2.  New evidence associated with the claims file since the 
August 1996 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claims for service connection for a lower back condition, 
joint pain, a urinary tract disorder, and a sleep disorder, 
or raise a reasonable possibility of substantiating the 
claims.

3.  The veteran's complaints of a chronic low back condition 
have been attributed to a known clinical diagnosis.


CONCLUSION OF LAW

1.  The August 1996 RO rating decision denying the veteran's 
claims for service connection for a lower back condition, 
joint pain, a urinary tract disorder, and a sleep disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received to reopen 
claims of entitlement to service connection for a lower back 
condition, joint pain, a urinary tract disorder, and a sleep 
disorder on a direct basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The criteria for entitlement to service connection for a 
lower back condition due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claims for service connection, the 
VCAA expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the RO included the criteria for reopening a previously 
denied claim in pre-rating notice letters in December 2001 
and March 2002.  Although the letters did not specifically 
identify the bases for the previous denials, the veteran was 
informed that he needed to submit medical evidence that the 
claimed conditions currently existed and medical evidence 
linking his claimed disabilities to service (this was the 
type of evidence that was missing at the time of the prior 
denial).  The veteran was also in essence told to submit all 
relevant evidence he had in his possession.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). The appellant was 
further informed of the evidence necessary to substantiate a 
claim of service connection.

With respect to the veteran's claim of service connection for 
a back disability as due to an undiagnosed illness, the Board 
notes that the RO letter sent in December 2001 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was also told to submit 
all pertinent evidence he had in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In the present appeal, the veteran was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence was needed to 
substantiate his claims for service connection.  
Additionally, in an August 2006 letter the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records: service 
medical records, private treatment records, VA examination 
reports, and Army medical records. The veteran has not 
alleged that there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Claims to Reopen

In this case, on August 31, 2001, the RO received a letter 
from the veteran in which he sought to reopen claims of 
entitlement to service connection for a lower back condition, 
joint pain, a urinary tract disorder, and a sleep disorder.  
Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 1996 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for a lower back 
condition, joint pain, a urinary tract disorder, and a sleep 
disorder.

In this case, the evidence submitted after August 1996 
consists of 2001 private medical records, an October 2002 VA 
orthopedic examination, a January 2005 Army clinic medical 
record, and statements from the veteran and his 
representative in support of his claims.  The private medical 
records reflect that the veteran has been diagnosed with 
several back conditions and that he underwent back surgery in 
2001.  An October 2002 orthopedic examination reflects very 
thorough range of motion findings of the spine, elbow joints, 
fingers, wrists, shoulder joints, knee joints, and feet as 
well as diagnoses of spine conditions, right leg and 
bilateral toe conditions.  The January 2005 Army clinic 
medical record reflects that the veteran complained of back 
pain for the past 12 months, right leg pain and numbness, and 
a history of night sweats.  He was assessed with neck pain 
and history of chronic back pain.  The records submitted to 
VA after August 1996, do not indicate that the veteran has a 
medical condition related to service.  In addition, while the 
record does indicate diagnoses of a back disability, there is 
no indication in the veteran's file that he has been treated 
for or diagnosed with a current joint condition, a urinary 
tract disorder or a sleep disorder.  There is no indication 
in these records that the veteran's current back conditions 
are service related.

The Board finds that the additional evidence received is 
"new" in the sense that the medical records were not 
previously before agency decision makers.  However, the Board 
finds that this evidence is not "material" for purposes of 
reopening the claims for service connection.  In this regard, 
the veteran has not submitted any evidence that the veteran 
currently has a joint condition, a urinary tract disorder or 
a sleep disorder.  Without a current disability, there can 
not be a claim for service connection.  Furthermore, even 
though he has submitted evidence that in 2001 that he was 
treated and diagnosed with a back condition, he has not 
submitted any evidence that offers a medical opinion relating 
it to service. 

In this case, the only evidence relating the claimed 
conditions to service that has been received since the RO's 
August 1996 denials of service connection consists of the lay 
assertions of the veteran.  However, the Board finds that 
this evidence is not "material" for purposes of reopening the 
claims for service connection.  To the extent that the 
veteran is advancing new assertions, he is not competent to 
render an opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).   Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen previously disallowed claims.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In light of the above, the Board must conclude that, as new 
and material evidence to reopen the claims for service 
connection for a lower back condition, joint pain, a urinary 
tract disorder, and a sleep disorder has not been received, 
the requirements for reopening are not met, and the August 
1996 RO denial of the claims for service connection for a 
lower back condition, joint pain, a urinary tract disorder, 
and a sleep disorder remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection for Undiagnosed Illness

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, then the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 
8-98.
The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection. 

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations.  Therefore, he had active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

The veteran is seeking service connection for a low back 
condition that has been specifically diagnosed as recurring 
lumboischialgia with lumbar spine spondylosis, disc prolapse 
L5/S1 with radiculpathy of the nerve root S1 right, disc 
prolapse L4/L5, and chronic lumbo-sciatica.  His low back 
condition is not a medically unexplained chronic multisystem 
illness; therefore the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117 cannot serve to establish service 
connection.

In regards to whether the diagnosed low back conditions can 
be considered on a direct basis, as discussed in detail 
above, this matter has previously been adjudicated and since 
new and material evidence has not been submitted, the August 
1996 RO decision that denied service connection for a low 
back condition remains final.   

Therefore, since the veteran's lower back condition has been 
attributed to several known clinical diagnoses, 38 C.F.R. § 
3.317 is inapplicable.  Under the circumstances in the 
instant case, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
a low back condition due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
lower back condition is denied.

As new and material evidence has not been received, the 
request to reopen a claim for service connection for joint 
pain is denied.

As new and material evidence has not been received, the 
request to reopen a claim for service connection for a 
urinary tract disorder is denied.

As new and material evidence has not been received, the 
request to reopen a claim for service connection for a sleep 
disorder is denied.

Service connection for a lower back condition as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)), the Board finds that all 
notice and development action needed to fairly adjudicate the 
claims for an increased rating for residuals of a fractured 
right patella and service connection for joint pain, a 
urinary tract disorder and a sleep disorder, each due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, has not been accomplished, 
and that further RO action of each claim is warranted.

Initially, the Board notes that although the veteran was 
furnished VCAA notice letters in December 2001, March 2002, 
and August 2006, he has not been provided with notice 
regarding his claim for an increased rating for residuals of 
a fractured right patella.  On remand, the RO should issue a 
letter to the veteran notifying him of the type of evidence 
necessary to establish an increased rating for his service-
connected right knee disability.  

In addition, the veteran has not been afforded a VA 
examination for his service-connected residuals of a 
fractured right patella since October 2002, and the veteran 
maintains that his right knee has worsened, such that he is 
now diagnosed with arthritis and has required physical 
therapy.  The Board finds that to ensure that the record 
reflects the current severity of his service-connected 
residuals of a fractured right patella, that more 
contemporaneous examinations are warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  

Hence, the Board finds that a VA orthopedic examination of 
the veteran's right knee at an appropriate medical facility 
with specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995), is needed to fully 
and fairly evaluate the veteran's claim for an increased 
rating.  See 38 U.S.C. § 5103A.

The veteran asserts that he developed joint pain, a urinary 
tract disorder, and a sleep disorder as a result of his 
service in the Persian Gulf.  The Board finds that 
examinations are necessary to obtain opinions as to whether 
the veteran's claimed joint pain, urinary tract disorder, and 
sleep disorder are due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations at an appropriate medical 
facility.  The veteran is advised that a failure to report to 
any scheduled examination(s), without good cause, may result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice letter should 
inform the veteran that he should 
identify or submit evidence that shows 
that his service-connected right knee 
disability has worsened.  

2.  The RO should arrange for the veteran 
to be afforded VA orthopedic and general 
medical examinations, at an appropriate 
medical facility.  The claims folder, to 
include a copy of this Remand, must be 
made available to the physician 
designated to examine the veteran. All 
appropriate studies, including X-rays, 
should be performed. 

a.  The orthopedic examiner is first 
requested to determine the current degree 
of severity of his service-connected 
right knee disability.  Range of motion 
studies of the right knee, in degrees, 
should be performed.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected right knee disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

The examiner should identify all 
impairments affecting the right knee.  
The examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings), and whether there is 
recurrent subluxation or lateral 
instability of the right knee (and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe").  The 
examiner should also indicate whether, in 
the right knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or 
genu recurvatum. 

In addition, the orthopedic examiner 
should determine whether the veteran 
currently has a diagnosed joint disorder 
and if so, is it related to his 
experiences in the Persian Gulf.  The 
examiner should also determine whether 
there are objective signs of joint 
disease or other non-medical indicators 
that are capable of independent 
verification to account for the veteran's 
complaints of joints pain.  If there are 
objective signs or non-medical indicators 
of painful joints, the examiner should, 
if possible, establish a diagnosis for 
the signs that are present. (Each 
affected joint should be addressed.)

If a diagnosis cannot be established, 
this should be stated.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or whether 
the undiagnosed illness was caused by a 
supervening condition or event.

b.  The general medical examiner should 
state whether there are any objective 
medical indications that the veteran 
currently suffers from a urinary tract 
disorder and a sleep disorder; and 
whether the veteran's complaints of sleep 
and urinary tract problems are due to a 
known diagnosis; if the manifestations of 
any of the above cannot be attributed to 
a diagnosed illness, the examiner should 
be asked to determine if there is 
affirmative medical evidence that the 
undiagnosed illness was not incurred 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after service.  

c.  Each examiner must provide a complete 
rationale for all opinions provided, and 
should expressly state whether they have 
reviewed the claims file, including the 
veteran's service medical records.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
The RO must ensure that the examination 
report contains the findings needed to 
evaluate the right knee disability in 
accordance with VA's Schedule for Rating 
Disabilities. 38 C.F.R., Part 4 (2006).  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  With regard to the 
claim for a rating in excess of 10 
percent for residuals of a fractured 
right patella, the RO must document its 
specific consideration of 38 C.F.R. §§ 
4.40 and 4.45 factors and DeLuca as well 
as all applicable diagnostic codes..

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


